Taliaferro, J.
The defendant being sued for $1538 01, with interest at five per cent, per annum from twenty-eighth December, 1868, the amount of a promissory note paid by plaintiff as his surety, admitted that he owed the plaintiff one hundred dollars, and plead in compensation a note of the amount of $1543, with five per cent, interest from first January, 1863, which he held against the commercial firm of Davis, Ashley, Raburn and the defendant, of which the plaintiff was a partner, and bound, in solido, for the partnership debts.
The defendant prayed trial by jury, which was refused on the ■ground that there was no issue for a jury to try. To this ruling of the court and also to its rejection of the defendant’s plea of compensa*443tion the defendant took a bill of exceptions. Judgment was rendered in favor of the plaintiff for the amount claimed, and the defendant appealed.
From a statement of facts appearing in the record it appears the decision of the court below was based upon the admissions of the defendant in his plea of compensation.
We think the judgment was correctly rendered. It has been frequently held that the plea of compensation admits the claim sued on. 12 La. 397; 18 La. 6; 14 An. 54.
The defendant has failed to make out his defense.
The note of the partnership was inadmissible as an offset against the individual debt against the defendant.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs.